Name: 95/384/EC: Commission Decision of 8 September 1995 on the Community' s financial contribution to a programme for the control of organisms harmful to plants and plant products in the Azores for 1995 (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural activity;  cultivation of agricultural land;  natural and applied sciences;  management;  regions of EU Member States
 Date Published: 1995-09-28

 Avis juridique important|31995D038495/384/EC: Commission Decision of 8 September 1995 on the Community' s financial contribution to a programme for the control of organisms harmful to plants and plant products in the Azores for 1995 (Only the Portuguese text is authentic) Official Journal L 231 , 28/09/1995 P. 0050 - 0056COMMISSION DECISION of 8 September 1995 on the Community's financial contribution to a programme for the control of organisms harmful to plants and plant products in the Azores for 1995 (Only the Portuguese text is authentic) (95/384/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 introducing specific measures in respect of certain agricultural products for the benefit of the Azores and Madeira (1), as last amended by the Commission Regulation (EEC) No 1974/93 (2), and in particular Article 33 (3) thereof, Whereas Commission Decision 93/522/EEC (3) defines what measures are eligible for Community financing as regards programmes for the control of organisms harmful to plants and plant products in the French overseas departments, the Azores and Madeira; Whereas agricultural production conditions in the Azores call for particular attention, and action must be taken or reinforced as regards crop production, in particular the phytosanitary aspects for this region; Whereas action to be taken or reinforced on the phytosanitary side is particularly costly; Whereas the programme of action has been presented to the Commission by the relevant Portuguese authorities; whereas this programme specifies the objectives to be achieved, the measures to be carried out, their duration and their cost so that the Community may contribute to financing them; Whereas the Community's financial contribution may cover up to 75 % of eligible expenditure, protective measures for bananas excluded; Whereas the technical information provided by Portugal has enabled the Standing Committee on Plant Health to analyse the situation accurately and comprehensively; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 The Community's financial contribution to the official programme for the control of organisms harmful to plants and plant products on the Azores presented for 1995 by the relevant Portuguese authorities is hereby approved. Article 2 The official programme shall relate to the control of Popillia Japonica New on the island of Terceira in order to avoid its spread to other parts of the Community and to progressively tend to its total eradication on this island. Article 3 The Community contribution to financing the programme is limited to 75 % maximum expenditure on eligible measures as defined by Decision 93/522/EEC, and is set for 1995 at ECU 650 000 out of total expenditure of ECU 866 667 (VAT excluded). The schedule of programme costs and their financing is set out as Annex I to this Decision. If the total eligible expenditure for 1995 presented by Portugal was less than the forecast amount of ECU 866 667, the Community's contribution would be reduced in proportion. The Community will reimburse up to the amount specified in the first paragraph, at the financial rate of the ecu on 1 June 1995, i.e. ECU 1 = Esc 196,159. Article 4 An advance of ECU 120 000 shall be paid to Portugal. Article 5 The Community assistance shall relate to the eligible measures associated with the operations covered by the programme set up in Portugal by provisions for which the necessary financial resources have been committed between 1 August and 31 December 1995. The final date for payments in connection with the operations shall be 31 July 1996, and non-compliance without justification of delay shall entail loss of entitlement to Community financing. Article 6 Specific provisions relating to the financing of the programme, provisions on compliance with Community policies and the information to be provided by Portugal shall be set out in Annex II. Article 7 Public contracts in connection with investments covered by this Decision must be awarded in compliance with Community law, in particular the Directives coordinating procedures for awarding public works and supply contracts, and Articles 30, 52 and 59 of the EC Treaty. Article 8 This Decision is addressed to the Portuguese Republic. Done at Brussels, 8 September 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX I >TABLE> ANNEX II I. PROVISIONS ON THE IMPLEMENTATION OF THE PROGRAMME A. Provisions on the financial implementation 1. The Commission's intention is to establish real cooperation with the authorities responsible for the implementation of the programme for the control of organisms harmful to plants and plant products receiving a Community financial contribution and referred to herein as 'the programme'. In line with the programme those authorities are indicated below. Commitment and payments 2. Portugal guarantees that, for all action co-financed by the Community, all public and private bodies involved in the management and implementation of the programme will keep suitable accounts in standard form of all transactions in order to facilitate monitoring of expenditure by the Community and the national authorities responsible for surveillance. 3. The initial budgetary commitment shall be based on an indicative financial plan; this commitment shall be made for one year. 4. The commitment will be made when the decision approving assistance is adopted by the Standing Committee on Plant Health under the procedure provided for in Article 16a of Council Directive 77/93/EEC (1). 5. Following commitment a first advance of ECU 120 000 of the amount shall be paid. 6. The balance of the amount committed is paid in two instalments of ECU 265 000. The first instalment of the balance is paid upon presentation to the Commission of an interim report. The second and final instalment of the balance will be paid after presentation of the details of total expenditure incurred to the Commission and subject to its approval. Authorities responsible for the implementation of the programme - Central administration: Instituto de ProtecÃ §Ã £o da ProduÃ §Ã £o Agro-Alimentar (IPPAA) Centro Nacional de ProtecÃ §Ã £o da ProduÃ §Ã £o AgrÃ ­cola (CNPPA) Quinta do MarquÃ ªs P-2780 Oeiras - Local administration: RegiÃ £o AutÃ ³noma dos AÃ §ores Secretaria Regional da Agricultura e Pescas DirecÃ §Ã £o Regional do Desenvolvimento AgrÃ ¡rio Vinha Brava P-9700 Angra do HeroÃ ­sma, Ilha Terceira 7. The actual expenditure incurred shall be notified to the Commission broken down by type of action or sub-programme in a way demonstrating the link between the indicative financial plan and expenditure actually incurred. If Portugal keeps suitable computerized accounts this will be acceptable. 8. All payments of aid granted by the Community under this Decision shall be made to the authority designated by Portugal, which will also be responsible for repayment to the Community of any excess amount. 9. All commitments and payments shall be made in ecus. Financial schedules for Community support frameworks and amounts of Community aid shall be expressed in ecus at the rate fixed by this Decision. Payment shall be made to the following account: Banco Comercial dos AÃ §ores Rua de SÃ © - 9700 Angra do HeroÃ ­smo No conta - 6/312/3637875 NIB - 001200060312363787541 Titular - DirecÃ §Ã £o Regional do Desenvolvimento Agrario Financial control 10. Inspections may be carried out by the Commission or the Court of Auditors of the European Communities should it so request. Portugal and the Commission shall immediately exchange all relevant information in regard to the outcome of an inspection. 11. For three years following the last payment relating to the assistance the authority responsible for implementation shall keep available to the Commission all documentary evidence of expenditure incurred. 12. When it submits applications for payment Portugal shall make available to the Commission all official reports relating to supervision of the measures in question. Reduction, suspension and withdrawal of aid 13. Portugal and the recipients of aid shall declare that Community funds are used for the intended purposes. If implementation of a measure appears to require only part of the financial assistance allotted the Commission shall immediately recover the amount due. In cases of dispute the Commission shall examine the case within the partnership framework, asking Portugal or the other authorities designated by Portugal for implementation of the measure to submit their comments within two months. 14. The Commission may reduce or suspend aid for a measure if the examination confirms the existence of an irregularity, in particular of a substantial modification affecting the nature or conditions of implementation of the measure for which approval by the Commission has not been sought. Recovery of undue payments 15. All sums unduly paid must be reimbursed to the Community by the designated authority indicated in point 8. Interest may be levied on sums not reimbursed. If for any reason the designated authority indicated in point 8 does not reimburse the Community, Portugal shall pay the amount to the Community. Prevention and detection of irregularities 16. The partners shall observe a code of conduct drawn up by Portugal in order to ensure that any irregularity in the provision of the assistance programme is detected. Portugal shall ensure that: - suitable action is taken in this area, - any amount unduly paid as a result of an irregularity is recovered, - action is taken to prevent irregularities. B. Monitoring and assessment I. Monitoring Committee 1. Establishment A Monitoring Committee for the programme shall be set up by Portugal and the Commission. It shall review implementation of the programme at regular intervals and, in appropriate cases, propose any adjustments required. 2. The composition, operation and frequency of meetings of the Committee shall be decided by the Commission within one month of the notification of this Decision to Portugal. 3. Competence of Monitoring Committee The Committee: - shall have as its general responsibility the satisfactory progress of the programme towards attainment of the objectives set. Its competence shall embrace the programme measures and the Community aid granted. It shall keep watch on respect for the regulatory provisions, including those on eligibility of operations and projects, - shall, on the basis of information on the selection of projects already approved and implemented, reach an opinion on application of the selection criteria set out in the programme, - shall propose any action required to accelerate implementation of the programme in the event of time last as shown by the information furnished periodically by the interim monitoring and assessment indicators, - may, in agreement with the Commission representative(s), adjust the financing plans within a limit of 15 % of the Community contribution to a sub-programme or measure for the entire period, or 20 % for any year, provided that the total amount scheduled in the programme is not exceeded. Care must be taken to see that the main objectives of the programme are not thereby jeopardized, - shall give its opinion on the adjustments proposed to the Commission, - shall issue an opinion on technical assistance projects scheduled in the programme, - shall give its opinion on draft final implementation report, - shall report regularly and at least twice during the relevant period to the Standing Committee on Plant Health on progress of the programme and expenditure incurred. II. Monitoring and assessment of the programme during the implementation period (continuous monitoring and assessment) 1. The national agency responsible for implementation shall also be responsible for continuous monitoring and assessment of the programme. 2. Continuous monitoring means an information system on the state of progress of the programme. Continuous monitoring will cover the measures contained in the programme. It involves reference to the financial and physical indicators structured so as to permit assessment of the correspondence between expenditure on each measure and predefined physical indicators showing the degree of realization. 3. Continuous assessment of an operational programme will involve analysis of the quantitative results of implementation on the basis of operational, legal and procedural considerations. The purpose is to guarantee correspondence between measures and programme objectives. Implementation report and scrutiny of the programme 4. Portugal shall notify to the Commission, within one month of adoption of the programme, the name of the authority responsible for compilation and presentation of the final implementation report. The final report on the present programme will be presented by the competent authority to the Commission and to the Standing Committee on Plant Health before 31 October 1996. 5. The Commission may jointly with Portugal call in an independent assessor who shall, on the basis of the continuous monitoring, carry out the continuous assessment defined at 3. He may submit proposals for adjustment of the sub-programmes and/or measures, modification of the selection criteria for projects, etc., in the light of difficulties encountered in the course of implementation. On the basis of monitoring of management he shall issue an opinion on the administrative measures to be taken. III. Retrospective assessment of economic impact The final report shall contain a concise evaluation of the entire programme (degree of achievement of physical and qualitative objectives and of progress accomplished). A first assessment of the immediate phytosanitary and economic impact should be made on the basis of the indicators agreed. C. Information and publicity In the framework of this programme, the agency appointed as responsible for the programme shall ensure that it is adequately publicized. It shall in particular take action to: - make potential recipients and professional organizations aware of the possibilities offered under the programme measures, - make the general public aware of the Community's role in the programme. Portugal and the agency responsible for implementation shall consult the Commission on initiatives envisaged in this area, possibly through the Monitoring Committee. They shall regularly notify the Commission of information and publicity measures adopted, either by a final report or through the Monitoring Committee. II. COMPLIANCE WITH COMMUNITY POLICIES Community policies applying in this field must be complied with. The programme shall be implemented in accordance with the provisions on coordination of and compliance with Community policies. The following information must be supplied by Portugal. 1. Award of public contracts The 'public contracts` (1) questionnaire must be completed for: - public contracts above the ceilings set by the 'supplies` and 'works` Directives that are awarded by contract-awarding authorities as defined in these Directives and are not covered by the exemptions specified therein, - public contracts below these ceilings where they constitute components of a single piece of work or of uniform supplies of a value above the ceiling. By 'a single piece of work` is meant a complex of building or civil engineering works intended in itself to fulfil an economic or technical function. The ceilings in force are the ones at the date of the notification of this Decision. 2. Protection of the environment (a) General information: - description of the main environmental features and problems of the region concerned, giving a description of the important conservation areas (sensitive zones), - a comprehensive description of the major beneficial and harmful effects that the programme, given the investments planned, is likely to have on the environment, - a description of the action planned to prevent, reduce or offset any serious harmful effects on the environment, - a report on consultations with the responsible environmental authorities (opinion of the Ministry of the Environment or its equivalent) and, if there were any such consultations, with the public concerned. (b) Description of planned activities For programme measures liable to have a significantly harmful effect on the environment: - the procedures which will be applied for assessing individual projects during implementation of the programme, - the mechanisms planned for monitoring environmental impact during implementation, assessing results and eliminating, reducing or offsetting harmful effects. (1) Notice C(88) 2510 to the Member States, on monitoring of compliance with procurement rules in the case of projects and programme financed by the Structural Funds and financial instruments (OJ No C 22, 28. 1. 1989, p. 3).